     Case 2:20-cv-01453-EEF-JVM Document 1-4 Filed 05/14/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA



IN THE MATTER OF GOLDEN HELM       *                 CIVIL ACTION
SHIPPING CO. S.A., AS OWNER, AND
OSAKA FLEET CO., LTD., AS MANAGER, *                 NO. 20-1453
OF THE M/V ATLANTIC VENUS
PETITIONING FOR EXONERATION        *                 SECTION
FROM OR LIMITATION OF LIABILITY
                                                     JUDGE
*     *      *      *     *      *      *       *    MAG.

                               LIST OF SUITS FILED

      Limitation Petitioners, Golden Helm Shipping Co. S.A., as owner, and Osaka

Fleet Co. Ltd., as manager, of the M/V ATLANTIC VENUS, are aware of one suit that is

pending as a result of the incident that occurred on 8 May 2020 when the M/V

NOMADIC MILDE allided with the M/V ATLANTIC VENUS at the Kenner Bend

Anchorage, approximately Mile 114.8 AHP on the lower Mississippi River, and the M/V

NOMADIC MILDE subsequently allided with the Cornerstone Chemical facility,

approximately Mile 114.5 AHP on the lower Mississippi River:

      Cornerstone Chemical Company v.                United States District Court
      M/V NOMADIC MILDE, et al                       Eastern District of Louisiana
                                                     Civil Action No. 2:20-cv-1411




                                            1
        Case 2:20-cv-01453-EEF-JVM Document 1-4 Filed 05/14/20 Page 2 of 2



                                      Respectfully submitted,

                                      MURPHY, ROGERS, SLOSS,
                                       GAMBEL & TOMPKINS

                                      /s/ Robert H. Murphy
                                      __________________________________
                                      Robert H. Murphy, T.A. (#9850)
                                      rmurphy@mrsnola.com
                                      Peter B. Tompkins (#17832)
                                      ptompkins@mrsnola.com
                                      Timothy D. DePaula (#31699)
                                      tdepaula@mrsnola.com
                                      701 Poydras Street
                                      Suite 400, One Shell Square
                                      New Orleans, LA 70139
                                      Telephone: (504) 523-0400
                                      Fax: (504) 523-5574
                                      Attorneys for Petitioners, Golden Helm
                                      Shipping Co. S.A. and Osaka Fleet Co. Ltd.




4841-9659-2572, v. 1




                                        2
